REJOINDER
Claims 1-5, 13-15 and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-11 and 17-18, directed to the allowable product and process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/07/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen Horowitz on March 26, 2021.

The claims are renumbered under Patent Rule 37 CFR 1.126 as follows: 
Claim 1 [Wingdings font/0xE0] Claim 1
Claim 2 [Wingdings font/0xE0] Claim 2
Claim 3 [Wingdings font/0xE0] Claim 3
Claim 4 [Wingdings font/0xE0] Claim 4
Claim 5 [Wingdings font/0xE0] Claim 5
Claim 6 [Wingdings font/0xE0] CANCELLED
Claim 7 [Wingdings font/0xE0] CANCELLED
Claim 8 [Wingdings font/0xE0] CANCELLED
Claim 9 [Wingdings font/0xE0] CANCELLED
Claim 10 [Wingdings font/0xE0] Claim 6
Claim 11 [Wingdings font/0xE0] Claim 7
Claim 12 [Wingdings font/0xE0] Claim 8
Claim 13 [Wingdings font/0xE0] Claim 9
Claim 14 [Wingdings font/0xE0] Claim 10
Claim 15 [Wingdings font/0xE0] Claim 11
Claim 16 [Wingdings font/0xE0] CANCELLED
Claim 17 [Wingdings font/0xE0] Claim 12
Claim 18 [Wingdings font/0xE0] Claim 20
Claim 19 [Wingdings font/0xE0] CANCELLED
Claim 20 [Wingdings font/0xE0] CANCELLED
Claim 21 [Wingdings font/0xE0] Claim 13
Claim 22 [Wingdings font/0xE0] CANCELLED

Claim 24 [Wingdings font/0xE0] Claim 15
Claim 25 [Wingdings font/0xE0] Claim 16
Claim 26 [Wingdings font/0xE0] CANCELLED
Claim 27 [Wingdings font/0xE0] Claim 17
Claim 28 [Wingdings font/0xE0] Claim 18
Claim 29 [Wingdings font/0xE0] Claim 19

The application has been amended as follows: 
Claim 1 is amended to: 
— A medical device, comprising:
a catheter comprising a proximal end, a distal end, and a lumen extending therebetween; 
a plurality of disc-shaped balloons stacked along a longitudinal axis of the catheter proximate the distal end of the catheter, the plurality of disc-shaped balloons comprising a first balloon, a second balloon on either side of the first balloon, and a third balloon on either side of the stack of first and second balloons, wherein the first balloon has a greater maximum volume than each of the second balloons on either side of the first balloon, and wherein each of the second balloons have a greater maximum volume than each of the third balloons on either side of the stack of first and second balloons;
a plurality of tubes traversing at least a portion of the catheter lumen, wherein a first end of each of the plurality of tubes is fluidly connected to a different one of the plurality of disc-shaped balloons;

Claim 2 is amended to: 
—The medical device of claim 1, wherein each of the plurality of disc-shaped balloons comprises a compliant polymer selected from the group consisting of silicone rubbers, polyurethanes, butyl rubbers, latexes, styrene-isobutylene-styrene block copolymers and EPDM, or a non-compliant polymer selected from PEBAX, PET, PEN, PBT, PEEK, Hytrel, polyurethane and nylon.—
Claim 4 is amended to: 
—The medical device of claim 1, wherein a second end of each of the plurality of tubes is in fluid communication with a fluid source, and wherein each of the plurality of disc-shaped balloons moves from a collapsed configuration to an expanded configuration by flowing a fluid from the fluid source into the lumen of each of the plurality of disc-shaped balloons.—
Claim 5 is amended to: 
— The medical device of claim 1, wherein each of the plurality of electrodes is adapted to contact a wall of the body lumen when the plurality of disc-shaped balloons are in an expanded configuration.—
Claim 10 is amended to: 
— The medical device of claim 1, wherein each of the plurality of disc-shaped balloons is slidable along the distal end of the catheter.—
Claim 11 is amended to: 

Claim 12 is amended to: 
— The medical device of claim 1, wherein the plurality of disc-shaped balloons are positioned around a longitudinal axis of the catheter.—
Claim 18 is amended to: 
— A method, comprising:
introducing the medical device of claim 1 into a body lumen; 
moving at least one of the plurality of disc-shaped balloons from a collapsed configuration to an expanded configuration such that the plurality of electrodes carried about the surface of the plurality of the disc-shaped balloons contact a tissue of the body lumen;
measuring the electrical activity within the tissue of the body lumen in contact with each of the plurality of electrodes;
identifying ones from the plurality of electrodes that detected an elevated electrical activity within the tissue of the body lumen; and
applying electrical energy to the ones  from the plurality of electrodes that identified elevated electrical activity.—
Claim 21 is amended to: 
— The medical device of claim 1, wherein the plurality of disc-shaped balloons have a total maximum volume of approximately 1000 ml.—
Claim 23 is amended to: 
— The medical device of claim 1, wherein the plurality of disc-shaped balloons are spaced along a longitudinal axis of the catheter.—
Claim 24 is amended to: 
— The medical device of claim 1, wherein each of the plurality of disc-shaped balloons is expandable independent of the other balloons.—
Claim 25 is amended to: 
— The medical device of claim 1, wherein the plurality of disc-shaped balloons are inflatable to each have substantially the same volume.—
Claim 27 is amended to: 
—A medical device, comprising: 
a catheter comprising a proximal end, a distal end, and a lumen extending therebetween; 
a plurality of disc-shaped balloons stacked along a longitudinal axis of the catheter proximate the distal end of the catheter and including a central first tier balloon, a second tier balloon on either sides of the central first tier balloon, and a third tier balloon on either side of the stack of first and second tier balloons, wherein the first tier balloon has a greater maximum volume than each of the second tier balloons on either side of the first tier balloon, and wherein each of the second tier balloons have a greater maximum volume than each of the third tier balloons on either side of the stack of first and second tier balloons; 
a plurality of tubes traversing at least a portion of the catheter lumen, wherein a first end of each of the plurality of tubes is fluidly connected to a different one of the plurality of balloons; 
a plurality of electrodes carried about a surface of each of the plurality of balloons; and 
an additional tube traversing at least a portion of the catheter lumen, the additional tube configured to introduce a fluid into the human bladder.—
Claim 28 is amended to: 

Claim 29 is amended to: 
—The medical device of claim 26, wherein the first tier balloon has a different maximum volume than the second tier balloons and the third tier balloons, the second tier balloons have a different maximum volume than the first tier balloon and the third tier balloons, and the third tier balloons have a different maximum volume than the first tier balloon and the second tier balloons.—
Reasons for Allowance
Claims 1-5, 10-15, 17-18, 21, 23-25, and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Caplan et al., (US 2015/0141987; hereinafter Caplan), Edwards (US 6,409,723, Fig. 1), Pageard (US 2011/0184400, Figs. 15-16), Salahieh et al., (US 2015/0105659; hereinafter Salahieh Fig. 23-25) were found to be pertinent to the claimed invention. In view of Applicant’s amendments and arguments filed September 10, 2020, it is Examiner’s position that Caplan, Edwards, Pageard, and Salahieh fail to disclose, teach, or suggest the claimed invention. 
Specifically, Caplan discloses (Figure 6) a medical device, comprising: a catheter (100) comprising a proximal end, a distal end and a lumen (110) extending therebetween; a plurality of disc shaped balloons (130a, 130b, 130c) stacked along a longitudinal axis of the catheter proximate the distal end of the catheter ([0186]-[0188]: according to Merriam-Webster dictionary, a disc is defined as a “thin circular object”; these balloons are very thin (e.g. 10 mm in length) with a large diameter (at least 30 mm) and would be considered a disc-shape ([0126]-[0127]); a plurality of tubes (shafts) traversing at least a portion of the catheter lumen, wherein a first end of each of the 
Caplan fails to disclose “wherein a first balloon has a greater maximum volume than adjacent second balloons on either side of the first balloon, and wherein the second balloons have a greater maximum volume than adjacent top and bottom third balloons.” Edwards (Figure 1), Pageard (Figures 15-16), and Salahieh (Figures 23-25) each teach a medical device having a plurality of balloons in the distal end. However, these references fail to teach the maximum volume arrangement, wherein a first balloon has a greater maximum volume than adjacent second balloons on either side of the first balloon, and wherein the second balloons have a greater maximum . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794